Name: Commission Regulation (EEC) No 1695/86 of 30 May 1986 laying down detailed rules for the application of the premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 146/56 Official Journal of the European Communities 31 . 5 . 86 COMMISSION REGULATION (EEC) No 1695/86 of 30 May 1986 laying down detailed rules for the application of the premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom products in question have not been derived from beef which has benefited from the slaughtering premium ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1347/86 of 6 May 1986 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom ('), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), Whereas Regulation (EEC) No 1347/86 authorizes the United Kingdom to grant, until 31 December 1986, a premium to producers for the slaughter of certain adult bovine animals of Community origin ; whereas detailed rules for the application of that premium should be laid down ; Whereas it should be specified that the amount of the slaughtering premium must be the same in all regions of the United Kingdom ; Whereas it should be laid down that only animals born and reared in the Community and slaughtered in the United Kingdom are eligible for the premium ; Whereas provisions should be adopted to ensure that meat from animals in respect of which the premium has been granted cannot be bought in by intervention agen ­ cies in other Member States ; Whereas rules for calculating the maximum amount referred to in Article 1 (2) of Regulation (EEC) No 1347/86 should be laid down ; Whereas the average weight of animals for which the premium has been paid in previous marketing years in the United Kingdom should be determined ; Whereas Article 3 of Regulation (EEC) No 1347/86 provides that an amount is to be charged on products leaving the United ~ Kingdom which have received the premium ; whereas this amount should be fixed by the Council ; Whereas the said products may be exported in different forms as listed in the Annex to this Regulation ; whereas the abovementioned amount will not be charged on submission of an exemption certificate, certifying that the HAS ADOPTED THIS REGULATION : Article 1 The amount of the slaughtering premium provided for in Regulation (EEC) No 1347/86 shall be the same in all regions of the United Kingdom. Article 2 1 . The competent authorities of the United Kingdom shall specify the categories, qualities and weight limits of adult bovine animals which they regard as eligible for the premium. 2. The average weight referred to in Article 1 (2) of Regulation (EEC) No 1347/86 is hereby fixed at 460 kilo ­ grams. 3 . For the purposes of this Regulation, 100 kilograms of liveweight are equivalent to 53,8 kilograms of slaughter weight. Article 3 1 . The United Kingdom may provide that the premium referred to in Article 1 shall be granted at the time when an animal is first marketed for slaughter. The competent authorities shall inform the Commission when they make such provision . 2. Animals in respect of which the premium has been granted in accordance with paragraph 1 must be slaught ­ ered within 21 days from the date on which they are first marketed. The competent authorities shall take measures to ensure that such animals are permanently marked in such a way as to rule out the possibility of a further premium being granted. Article 4 The premium referred to in Article 1 shall be granted only in respect of animals born and reared in the Community and slaughtered in the United Kingdom. Article 5 1 . Beef and veal from categories of animals which are eligible in the United Kingdom shall not be bought in by intervention agencies of other Member States. (') OJ No L 119, 8 . 5 . 1986, p . 40 . (2) OJ No L 164, 24 . 6 . 1985, p . 1 . 31 . 5 . 86 Official Journal of the European Communities No L 146/57 2. If meat as referred to in paragraph 1 is offered for intervention in the United Kingdom, an amount equal to the premium applicable on the day of slaughter shall be deducted from the intervention buying-in price . Where the meat bought in by intervention agencies is not in the form of carcases or half-carcases, the amount to be deducted shall be that fixed for carcases multiplied by the coefficient used to calculate the buying-in price of meat presented other than as carcases. Article 6 Ireland and the United Kingdom shall take all necessary measures to ensure that meat from categories of adult bovine animals eligible for the premium, originating in Ireland and intended for consumption in the United Kingdom, receives financial advantages equivalent to the slaughtering premium. the United Kingdom to the point of departure from the territory of the United Kingdom. 3 . By way of derogation from paragraph 2, a certificate of exemption shall be granted at the request of the purchaser in respect of beef and beef products which have been purchased from the United Kingdom intervention agency, provided that the said products are subject to offi ­ cial control from the cold store where the goods were in storage at the time of purchase to the point of departure from the territory of the United Kingdom. 4. No amount as referred to in Article 7 ( 1 ) shall be charged on beef and beef products for which a certificate of exemption issued by the competent authority has been submitted at the moment of completion of the customs export formalities on departure from the United Kingdom. Article 9 The competent authorities of the United Kingdom shall take all necessary measures to ensure that the provisions of this Regulation are complied with . They shall ensure that in appropriate cases an amount equal to the premium granted is recovered. Article 10 1 . The competent authorities of the United Kingdom shall notify the Commission , not later than 10 days after the day on which they come into effect, of the measures taken to implement this Regulation . 2. They shall also : (a) each week, notify the Commission of the estimated amount of the premium for that week ; (b) not later than 15 days after the end of the week to which the notifications referred to in (a) relate, notify the Commission of the number and categories of the animals in respect of which entitlement to the premium has been established and of the amount of the premiums actually granted ; (c) in respect of each 10-day period, communicate to the Commission , not later than 15 days thereafter, the quantities of products falling within subheading 1 6.02 B III b) 1 bb) of the Common Customs Tariff exported to non-member countries or sent to other Member States, broken down by country of destina ­ tion . Article 7 1 . The amount referred to in Article 3 of Regulation (EEC) No 1347/86 to be charged on departure from the territory of the United Kingdom of the products listed in the Annex shall be fixed each week by the Commission . It shall be equal to the amount of the premium fixed for the week during which departure of the products in ques ­ tion took place . 2. On completion of the customs export formalities for the products referred to in paragraph 1 a security shall be lodged . The security shall be fixed by the United Kingdom at a level which covers the amount due pursuant to paragraph 1 ; it shall not be less than the esti ­ mated amount of the premium for the week preceding that during which departure takes place. The primary requirement within the meaning of Article 20 of Regula ­ tion (EEC) No 2220/85 is the payment of the amount referred to in paragraph 1 . 3 . The amount referred to in paragraph 1 shall be fixed for fresh , chilled or frozen carcases of adult bovine animals. The amounts applicable to other products shall be determined by employing the coefficients set out in the Annex . Article 8 1 . The competent authorities of the United Kingdom shall on request issue a certificate of exemption in respect of beef and beef products which have not benefited or will not benefit from the premium. 2. The competent authorities shall take all necessary measures to ensure that certificates of exemption are issued only in respect of beef and beef products, as referred to in paragraph 1 , which have been subject to official control from the point of slaughter or entry into Article 11 The amounts recovered by the United Kingdom in the cases referred to in Articles 5 (2), 7 ( 1 ) and 9 shall be deducted from the expenditure to be borne by the Euro ­ pean Agricultural Guidance and Guarantee Fund, to the extent to which expenditure corresponding to such amounts has been charged to the Community. No L 146/58 Official Journal of the European Communities 31 . 5 . 86 Article 12 Article 13 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 1 . The conversion rate to be applied to the amount of the premium shall be the agricultural conversion rate in force on the day on which the animal to which the premium relates is slaughtered or, where Article 3 ( 1 ) is applied, on the day on which the animal is first marketed for slaughter. 2 . The conversion rate to be applied to the amount referred to in Article 7 shall be the agricultural conversion rate in force on the day on which the customs formalities on departure from the United Kingdom are completed. It shall apply with effect from 28 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1986. For the Commission Frans ANDRIESSEN Vice-President 31 . 5 . 86 Official Journal of the European Communities No L 146/59 ANNEX Coefficients for calculating the amounts referred to in Article 7 (3) CCT heading No Description Coefficient 1 2 3 02.01 A II a) and 02.01 A lib) Meat of adult bovine animals, fresh, chilled or frozen : 1 . Carcases, half-carcases or 'compensated' quarters 2. Separated or unseparated forequarters 3 . Separated or unseparated hindquarters 4. Other : 1,00 0,80 1,20 aa) Unboned (bone-in) 0,80 bb) Boned or boneless 1,37 02.06 C I a) Meat, salted, in brine, dried or smoked, of adult bovine animals : 1 . Unboned (bone-in) 0,80 2. Boned or boneless 1,14 16.02 B III b) 1 Other prepared or preserved meat or meat offal, containing meat or offal of adult bovine animals : aa) Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal : I 1 1 . Containing 80 % or more by weight of beef meat exclu ­ ding offals and fat. 1,14 22. Other 0,80